Title: From George Washington to the Board of War, 21 June 1780
From: Washington, George
To: Board of War



Gentlemen,
Hd Qrs Springfield June 21st 1780

The Board, in a late letter, left it with me to determine the recall of the infantry of Major Lee’s corps. It will certainly be eligible, that the corps should be united—and as the services of the horse in this quarter cannot be dispensed with, it is in my opinion adviseable that

the infantry should be without delay ordered to join this army—They are too inconsiderable in number to make any difference in the scale of Southern affairs. If the Board agree with me in sentiment I request them to dispatch an order to the Commanding officer to hasten him back. I have the honor to be With perfect respect Gentlemen Yr most Obedt serv.
